MEMORANDUM **
Jorge Jimenez-Chico appeals the district court’s decision to sentence him to serve two terms of imprisonment consecutively rather than concurrently, following the Sentencing Guidelines. See U.S.S.G. § 7B1.3(f).
Because the district court considered the independent reports and the parties’ arguments and decided in its discretion that the “direction of the Sentencing Commission” deserved “respect” in this particular case, we conclude that the district court was aware of its authority and was simply not persuaded to depart.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.